Citation Nr: 1639856	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  05-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to October 16, 2003, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008 the Veteran testified via video-teleconference before the undersigned and submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) review.

The Board previously remanded this matter in August 2012.

As previously discussed in August 2012, the Board has taken jurisdiction over the current claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  By history, the record shows that the Veteran has asserted unemployability due to his diabetes mellitus.  In October 2003, the Veteran filed a claim for an increased rating for his diabetes mellitus.  Thereafter, he filed a formal claim of entitlement to TDIU in March 2004.  In a November 2004 rating decision, the AOJ denied entitlement to an increased rating for diabetes, but granted TDIU with an effective date of October 16, 2003, the date of receipt of the Veteran's claim for increased rating currently on appeal.  Although the Veteran did not appeal the issue of TDIU, he did appeal his claim for increased rating for diabetes mellitus.  Thus, a claim for TDIU is on appeal and assumes jurisdiction over it, as reflected on the title page.  Id.  

Also in August 2012, the Board remanded the issue of entitlement to service connection for peripheral neuropathy of the right upper extremity pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In March 2015, the RO issued a statement of the case on the issue.  However, the Veteran failed to perfect a timely appeal.  Thus, that matter is no longer on appeal.

Finally, the issue of service connection for high blood pressure has been raised by the record in a January 2010 statement by the Veteran, but has not been adjudicated by the AOJ.  In May 2010 and August 2012, the matter was referred by the Board to the AOJ for action.  As it does not appear that any action has been taken on the claim, it is once again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to October 16, 2003, the schedular criteria for a TDIU were not met.

2.  Prior to October 16, 2003, the Veteran was not unable to secure or follow a substantially gainful occupation due to his diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 2003, for an award of TDIU on an extraschedular basis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

In this case, appropriate VCAA notice was provided in a March 2004 letter specific to TDIU, and November 2003 and March 2006 letters provided information concerning the establishment of a disability rating and effective date for the underlying claim for an increased rating.  The case was readjudicated following the March 2006 notice letter, to include in March 2015. 

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided, to include during his appeal to the Court.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Regarding the duty to assist, the RO has obtained service treatment records (STRs), disability records from the Social Security Administration (SSA) and post-service treatment records from the identified VA and non-VA providers.  In addition, VA examinations have been conducted and the Director of Compensation and Pension Services provided an opinion in March 2015 concerning the request for a TDIU prior to October 16, 2003, on extra-schedular bases.  There was the required substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal at that time to the Veteran, and the Veteran testified as to the impact of his diabetes on his functional capabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include when the case was on appeal to the Court, nor have they identified any prejudice in the conduct of the Board hearing.

Moreover, at the time of the Board hearing, the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) had not been issued and the TDIU claim that was explicitly raised in March 2004 had been granted.  Although the Veteran appealed several issues in those decisions, he did not appeal the denial of TDIU.  See 38 C.F.R. § 20.1103.  Thus, at the time of the hearing it was not apparent that a TDIU claim was on appeal.  In any event, the Veteran did provide sufficient testimony as to the impairments caused by his diabetes mellitus.

Accordingly, the Board finds that no further development is needed to meet the VCAA requirements.

II.  Analysis

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1). 

The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Where a Veteran submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001). 

The Board must review the record in a liberal manner to identify and adjudicate all reasonably raised claims.  Norris v. West, 12 Vet.App. 413, 417 (1999). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423   (2009).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that October 16, 2003, is the correct date for the grant of entitlement to TDIU.

In this regard, the evidence of record clearly indicates that the Veteran filed a formal claim for entitlement to TDIU on March 18, 2004.  Prior to that, on October 16, 2003, he filed a claim for an increased rating for his various service-connected disabilities, including the underlying diabetes mellitus increased rating claim from which the TDIU claim was inferred.  It is clear from a November 2004 rating decision, that the Veteran was granted entitlement to TDIU effective October 16, 2003, as this was the date that a claim for an increased rating was received and the date on which he met the schedular requirements for TDIU.  

Prior to October 16, 2003, there were no pending claims for a TDIU, to include as due to diabetes mellitus.  In this regard, while the Veteran previously submitted evidence of unemployability, he did so for the express purposes of a non-service-connected pension claim, which was granted in a January 2001 rating decision.  Moreover, the Veteran did not file a claim for service connection for diabetes mellitus until January 2001, which was granted by way of an unappealed August 2001 rating decision.  At that time, a 20 percent disability rating was assigned effective July 9, 2001, based on evidence of diabetes mellitus requiring insulin and a restricted diet.  An earlier effective date of September 20, 2000, for the award of service connection diabetes mellitus was assigned by way of an unappealed December 2001 rating decision, issued to the Veteran in January 2002.  Although the Veteran did makes statements during a February 2001 VA examination in connection with a PTSD service connection claim to the effect that his diabetes mellitus, along with other physical disabilities, interfered with his occupational functioning, he did not express any intent to file a claim for benefits at that time. 

Thereafter, no statements or communications were received from the Veteran expressing any intent to file a claim for increase or evidencing a belief of entitlement to a TDIU due to diabetes mellitus, or at all, until the claim for increase was received on October 16, 2003.  Importantly, the Veteran himself does not argue that there is a formal or informal claim for TDIU during this period.  Thus, the Board finds that there was no pending claim for a TDIU prior to October 16, 2003, and that October 16, 2003 is the proper date of claim.

Having determined that October 16, 2003, is the earliest date of receipt for the TDIU claim, the Board must now look to the evidence to determine whether it was "factually ascertainable" that the criteria for a TDIU were met within the one year period preceding the receipt of the TDIU claim.

At no time prior to October 16, 2003, was the minimum schedular threshold requirement for a TDIU satisfied.  38 C.F.R. 4.16(a).  As a result, entitlement to TDIU on an extraschedular basis must be considered prior to that date. 38 C.F.R. § 4.16(b) . 

Here, the evidence does not support entitlement to a TDIU on an extraschedular basis prior to October 16, 2003, specifically during the one year period preceding that date.

In this regard, although the Veteran's diabetes may have caused some interference with functioning, the competent and probative evidence does not establish that his diabetes symptoms alone were so severe as to have rendered him incapable of performing the physical and mental acts required by employment in the year prior October 16, 2003.  VA treatment notes dating from October 16, 2002, show that while the Veteran had uncontrolled diabetes, for which he was treated with insulin and a restricted diet, his diabetes was not so severe as to require regulation of activities.  Furthermore, the Veteran reported in October 29, 2002, that he was laid off from his prior employment, and an earlier August 2000 employer statement shows that the layoff was the result of "the curtailment of plant operations due to economic conditions."

Significantly, there are no medical opinions or evidence of record prior to October 16, 2003, showing that the Veteran's service-connected diabetes mellitus, alone, precluded gainful employment.  The claims file does not otherwise contain any information regarding the effect of the Veteran's diabetes mellitus, alone, on his ability to work during the relevant time period.  Although the Veteran was awarded nonservice-connected pension benefits in January 2001, he was found to be disabled due to a psychiatric disorder, and not diabetes mellitus. 

Importantly, in March 2015, the Director of C&P provided an opinion that the Veteran was not unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities prior to October 16, 2003, during which period the schedular requirements for a TDIU are not met. 

In sum, the Board finds that there was no pending or unadjudicated formal or informal claim for a TDIU prior to October 16, 2003, and it is not factually ascertainable that the Veteran met the requirements for a TDIU on an extraschedular basis within the one year prior to October 16, 2003.  Thus, the proper effective date for the award of TDIU due to diabetes mellitus, is October 16, 2003.

ORDER

An effective date earlier than October 16, 2003, for the award of a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


